Citation Nr: 0500251
Decision Date: 01/05/05	Archive Date: 03/14/05

DOCKET NO. 01-02 489A                       DATE JAN 05 2005

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to an effective date prior to March 8, 1995, for service connection for low back disability, characterized as chronic pain syndrome with neuroforaminal stenosis and multilevel facet degenerative joint disease of the lumbar spine.

REPRESENT A TION

Appellant represented by: Theodore C. Jarvi, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on active duty from March 1972 through March 1975.

In January 2000, the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, granted the veteran's claim of entitlement to service connection for back disability, characterized as chronic pain syndrome with neuroforaminal stenosis and multilevel facet degenerative joint disease of the lumbar spine (hereinafter low back disability.) The RO assigned a.40 percent disability rating for that disorder, effective March 8, 1995. The veteran disagreed with that effective date, and this appeal ensued.

In August 2003, the Board of Veterans' Appeals (Board) confirmed and continued March 8, 1995, as the effective date for service connection for the veteran's low back disability.

In August 2004, pursuant to a joint motion by the veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2003 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

During the pendency of this appeal, there was a significant change in the law. On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U;S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)). That law redefined the obligations of the VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information

- 2 


and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.

In August 2001, the VA published final rules implementing the VCAA. 38 C.F .R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2004).

The joint motion of the parties states that the Board must comply with all provisions of the VCAA. A review of the record, however, discloses that the veteran has not been provided with notice of the VA's duty to assist him in the development of his claim of entitlement to an effective date prior to March 8, 1995, for service connection for low back disability. See VAOPGCPREC 8-03. Absent such notice, a decision by the Board on the effective date claim could be potentially prejudicial to the veteran.

In light of the foregoing, additional development of this appeal is warranted, prior to further consideration by the Board. Accordingly, the case is remanded for the following actions:

1. Notify the veteran of the VA's duties to assist him in the development of his claim for an earlier effective date for service connection for low back disability. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

2. When the actions requested in paragraph 1 have. been completed, undertake any other indicated development and then readjudicate the issue of entitlement to an effective date prior to March 8, 1995, for service connection for low back disability. If the benefits sought on appeal are not granted to the appellant's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, ifin order, the case should be returned to the Board for further appellate action.

- 3 


By this remand, the Board intimat_s no opinion as to the final disposition of the remanded issue. It must be emphasized, however, that the appellant has the right to submit any additional evidence and/or argument on such issue. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.P.R. § 20.1100(b) (2003).

- 4 



